In an action to recover damages for personal injuries, etc., plaintiffs appeal, on the ground of inadequacy, from a judgment of the Supreme Court, Orange County (Buell, J.), dated October 22, 1982, which was in favor of plaintiff William Webber in the principal sum of $4,000, upon a jury verdict (following an apportionment of an $8,000 verdict at 50% against plaintiff William Webber and 50% against defendant). Judgment reversed, on the facts, without costs or disbursements, and a new trial granted limited to the issue of damages as to plaintiff William Webber unless, within 30 days after service upon defendant of a copy of the order to be made hereon, with notice of entry, defendant shall serve and file in the office of the clerk of the Supreme Court, Orange County, a written stipulation consenting to increase the verdict in favor of plaintiff William Webber to the principal sum of $20,000 and to the .entry of an amended judgment in favor of plaintiff William Webber in the principal amount of $10,000 (following apportionment). In the event defendant so stipulates, then the judgment, as so amended and increased, is affirmed, without costs or disbursements. The verdict as to damages was inadequate to the extent indicated herein. Bracken, J. P., Brown, Niehoff and Boyers, JJ., concur.